Citation Nr: 1332673	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than March 9, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in September 2013 the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  To date, the Veteran has not been scheduled for such a hearing.  As such, remand is warranted for the Veteran to be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



